803 F.2d 1182Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Curtis L. WRENN, individually and on behalf of allothers similarly situated, Petitioner.
No. 86-8118.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1986.Decided Oct. 23, 1986.

Curtis L. Wrenn, petitioner pro se.
DISMISSED.
Before HALL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Curtis L. Wrenn has petitioned this Court for a writ of mandamus, asking that we compel the University of Maryland Hospital to reinstate him in his former position as associate director for administration, or in a comparable position.  Wrenn seeks to resolve in this mandamus action the issues that are currently before the Court in Appeal No. 85-1664, Wrenn v. McFadden.  Mandamus is not, however, a substitute for appeal, nor may it be used to circumvent the appellate process.  See In re United Steelworkers of America, 595 F.2d 958, 960 (4th Cir.1979).  Finding no basis for the exercise of mandamus jurisdiction in this case we deny Wrenn's petition and dismiss this action.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.